BLD-224                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 09-2787
                                       ___________

                                     MARIN ALIAJ,

                                                         Petitioner

                                             v.

                  ATTORNEY GENERAL OF THE UNITED STATES
                     ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A094-927-370)
                          Immigration Judge: Frederic G. Leeds
                       ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                      June 17, 2010

           Before: RENDELL, CHAGARES and VANASKIE, Circuit Judges

                              (Opinion filed July 23, 2010 )
                                       _________

                                        OPINION
                                        _________
PER CURIAM

       Petitioner Marin Aliaj, a citizen of Albania, seeks review of a final order of

removal. Aliaj fears persecution in Albania based on his past political activities. The
Board of Immigration Appeals (BIA) found no clear error in the Immigration Judge’s

adverse credibility finding, and it denied all relief. The Government has moved for

summary affirmance of the BIA’s decision. For the reasons that follow, we grant the

motion and will deny Aliaj’s petition for review.

                                               I.

       Aliaj entered the United States in November 2006, when he was eighteen years

old. At a hearing before the Immigration Judge, Aliaj testified that he was born in an

Albanian concentration camp.1 Aliaj testified that several members of his family -

including his grandfather, father, uncle, and sister - were persecuted for their anti-

Communist/Socialist beliefs. Specifically, Aliaj received anonymous death threats after

campaigning for the Democratic Party in a local election. In addition, Aliaj’s sister was

arrested on three separate occasions “because she was working for the Christian

Democratic Party.” While in detention following her third arrest, Aliaj’s sister was raped

by police officers. Aliaj testified that he fears removal because the Socialists “know that I

. . . worked for the Democratic Party . . . [s]o if I am to return, they will target me again.”

       The Immigration Judge found Aliaj’s testimony to lack credibility and denied his

applications for asylum, withholding of removal, and protection under the Convention

Against Torture (CAT). The BIA dismissed Aliaj’s appeal. In upholding the adverse



   1
    According to the State Department’s 2006 Asylum Profile for Albania, “during the
Communist reign from 1945 to 1990 . . . most Albanians suffered under a regime
characterized by police brutality and concentration and labor camps.” (A.R. 188.)
credibility finding, the BIA relied on four distinct inconsistencies and/or omissions

identified by the Immigration Judge: (1) “while the respondent testified that his sister had

been raped in November or December 2006 because of her political involvement, he did

not describe this matter in his asylum application at all”; (2) “compared with the

respondent’s credible fear interview and asylum application, the respondent testified

differently about when he received threats”; (3) “[the respondent] did not mention going

into hiding in his personal statement”; and (4) “[there was] a discrepancy as to whether

the threats were directed to the respondent’s father, or whether they were directed to

him.” Furthermore, the BIA found no clear error in the Immigration Judge’s adverse

corroboration finding, and it determined that Aliaj had not met his burden in

demonstrating eligibility for protection under the CAT.

       Aliaj petitioned for our review. The Government moved for summary affirmance

of the BIA’s decision.2 Aliaj has not filed an opposition to that motion.

                                             II.

       We have jurisdiction under 8 U.S.C. § 1252. Summary action is appropriate when

“no substantial question” is presented by an appeal. See Third Circuit LAR 27.4 and

I.O.P. 10.6; see also Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002).

                                            III.

       We will grant the Government’s motion for summary affirmance because this

   2
     While the Government aks for “summary affirmance,” we understand it to be asking
for summary denial of the petition for review.
appeal presents no “substantial question.” The heart of the BIA’s decision is its

conclusion that the Immigration Judge’s adverse credibility finding is not clearly

erroneous. Nevertheless, Aliaj uses only seven sentences of his brief’s argument section

to address the credibility issue. And none of those sentences mounts a challenge to three

of the four inconsistencies/omissions identified by the Immigration Judge and relied upon

by the BIA in dismissing the appeal.3 Aliaj does not direct our attention to portions of the

administrative record in order to explain or contest the apparent

inconsistencies/omissions. He cites no relevant statutes or case law to support the few,

generalized points that he does make.

       Our role is not to make arguments for the parties, especially those represented by

counsel. We deem Aliaj’s spare briefing to have effectively waived any challenge to the

BIA’s ruling concerning the Immigration Judge’s credibility finding. See Hoxha v.

Holder, 559 F.3d 157, 162 (3d Cir. 2009); Chen v. Ashcroft, 381 F.3d 221, 235 (3d Cir.

2004). As a result, and because Aliaj does not contest the BIA’s denial of CAT

protection, this appeal presents “no substantial question.”




   3
     Aliaj does argue, without explanation, that he “remained consistent in the chronology
of events.” By itself, this contention is grossly insufficient to demonstrate that the
credibility determination is not supported by substantial evidence. In addition, we note
that Aliaj uses the majority of his brief to argue for the propriety of “surprise witnesses”
in removal proceedings. This argument is impertinent. Aliaj was not prevented from
having his sister, or any other witness, testify before the Immigration Judge. Rather,
Aliaj’s trial counsel and the Government agreed, for reasons unknown, that Aliaj’s sister
would not testify. In any event, it appears that this line of argument was not properly
exhausted before the BIA. See Hoxha v. Holder, 559 F.3d 157, 159 (3d Cir. 2009).
      Accordingly, the Government’s motion is granted, and we will deny the petition

for review.